     Case 2:20-cv-01378-GMN-BNW Document 7 Filed 03/01/21 Page 1 of 3



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
                                                  ***
 8
      SOULIDAO CHOUNLABOUDY,                               Case No. 2:20-cv-01378-GMN-BNW
 9
                                          Plaintiff,                    ORDER
10           v.

11    CORE CIVIC, et. al.,
                                     Defendants.
12

13          This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

14   1983. On January 22, 2021, this Court issued an order directing Plaintiff to file his

15   updated address with this Court within thirty (30) days. (ECF No. 5.) The thirty-day period

16   has now expired, and Plaintiff has not filed his updated address or otherwise responded
     to the Court’s order.
17
            District courts have the inherent power to control their dockets and “[i]n the
18
     exercise of that power, they may impose sanctions including, where appropriate . . .
19
     dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
20
     (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
21
     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
22
     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance
23
     with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal
24
     for failure to comply with an order requiring amendment of complaint); Carey v. King, 856
25
     F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring
26
     pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833
27
     F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson
28
                                                       1
     Case 2:20-cv-01378-GMN-BNW Document 7 Filed 03/01/21 Page 2 of 3



 1
     v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and
 2
     failure to comply with local rules).
 3
            In determining whether to dismiss an action for lack of prosecution, failure to obey
 4   a court order, or failure to comply with local rules, the court must consider several factors:
 5   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
 6   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
 7   disposition of cases on their merits; and (5) the availability of less drastic alternatives.
 8   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
 9   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
10          In the instant case, the Court finds that the first two factors, the public’s interest in

11   expeditiously resolving this litigation and the Court’s interest in managing the docket,

12   weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs

13   in favor of dismissal, since a presumption of injury arises from the occurrence of

14   unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See

15   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy
     favoring disposition of cases on their merits – is greatly outweighed by the factors in favor
16
     of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
17
     the court’s order will result in dismissal satisfies the “consideration of alternatives”
18
     requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
19
     F.2d at 1424. The Court’s order requiring Plaintiff to file his updated address with the
20
     Court within thirty (30) days expressly warned Plaintiff that, if he failed to timely comply
21
     with the order, the Court would dismiss this case without prejudice. (ECF No. 5 at 2).
22
     Thus, Plaintiff had adequate warning that dismissal would result from his noncompliance
23
     with the Court’s order to file his updated address within thirty (30) days.
24
            It is therefore ordered that this action is dismissed without prejudice based on
25
     Plaintiff’s failure to file an updated address in compliance with this Court’s January 22,
26
     2021 order. If Plaintiff wishes to pursue any of his claims, he must file a complaint in a
27   new action.
28
                                                    2
     Case 2:20-cv-01378-GMN-BNW Document 7 Filed 03/01/21 Page 3 of 3



 1
           It is further ordered that the application to proceed in forma pauperis (ECF No. 4)
 2
     is denied as moot.
 3
           It is further ordered that the Clerk of Court shall enter judgment accordingly and
 4   close this case. No further documents shall be filed in this closed case.
 5

 6         DATED THIS 1 day of         March 2021.

 7

 8                                                  UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                3
